3^
 Fill in this information to identify your case:

 Debtor 1                  STEPHEN A. DIXON
                            First Name                         Middle Name                        Last Name

 Debtor 2
 (Spouse if, filing)       First Name                          Middle Name                        Last Name

                                                                                                                                                       FILED USBC CLRK
 United States Bankruptcy Court for the:                DISTRICT OF ARIZONA
                                                                                                                                                        201SOCT15HMll:59
 Case number
 (if known)                                                                                                                                             d Check if this is an

                                                          8-^i                                                                                            amended filing



Official Form 106Sum
Summa                  of Your Assets and Liabilities and Certain Statistical Information                                                                        12/15
Be as complete and accurateas possible. Iftwo married people are filing together, both are equally responsiblefor supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules afteryou file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Parti          Summarize Your Assets

                                                                                                                                                          Your assets
                                                                                                                                                          Value of what you own

 1.     ScheduleA/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B.                                                                                            $             180, 000 00.




        1b. Copy line 62, Total personal property, from Schedule A/B.                                                                                      $                  4, 200 00
                                                                                                                                                                                    .




        1c. Copy line 63, Total of all property on Schedule A/B.                                                                                           $             184, 200 00.




 Part 2:        Summarize Your Liabilities

                                                                                                                                                          Your liabilities
                                                                                                                                                          Amount you owe

 2.     Schedule D: CreditorsWho Have Claims Securedby Property (Official Form 106D)
        2a.Copythetotalyou listedin ColumnA, Amountofclaim, atthebottomofthelastpageofPart1 ofScheduleD...                                                 $                 74,232.00
 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy thetotalclaimsfrom Part1 (priorityunsecuredclaims)fromline6eofSc/?edu/e£/F.................................                               $                       0-00
        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                      $                 33, 800. 00


                                                                                                                               Your total liabilities $              108, 032. 00


 Part 3:       Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 1061)
        Copy your combined monthly income from line 12 of Schedule /..........................,.....................................................       $                  2, 280. 00
 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                   $                  2, 279. 00
 Part 4:       Answer These Questions for Administrative and Statistical Records

 6.    Are you filing for bankruptcy under Chapters 7, 11, or 13?
        D      No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

          Yes
 7.    What kind of debt do you have?

               Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal, family, or
               household purpose." 11 U.S. C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U. S.C. § 159.

        D Your debts are not primarily consumerdebts. You have nothing to report on this part ofthe form. Checkthis box and submitthis form to
               the court with your other schedules.
 Official Form 106Sum                    Summary of Your Assets and Liabilities and Certain Statistical Information                                             page 1 of 2
SoftwareCopyright(c) 1996-2018BestCase, LLC-www.bestcase.com                                                                                                    BestCaseBankruptcy
            Case 2:18-bk-12528-MCW                                Doc 12 Filed 10/15/18 Entered 10/16/18 09:38:22                                                    Desc
                                                                  Main Document    Page 1 of 32
 Debtor 1       STEPHENA. DIXON                                                              Case number (if known)

 8.     From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
        122A-1 Line 11;OR, Form 122BLine11;OR, Form 122C-1 Line 14.                                 '             $                    3, 040. 00


 9.     Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
        From Part 4 on Schedule E/F, copy the following:

        9a. Domestic support obligations (Copy line 6a.)                                                  $                0.00
        9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                         $                0.00

        9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)               $                0.00

        9d. Student loans. (Copy line 6f.)                                                                $                0.00
        9e. Obligations arising out of a separation agreement or divorce that you did not report as
            priority claims. (Copy line 6g.)                                                              $                0.00

        9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)          +$                 0.00


        9g. Total. Add lines 9a through 9f.                                                                              0.00




Official Form 106Sum                                Summary of Your Assets and Liabilitiesand Certain Statistical Information           page 2 of 2
Software Copyright (c) 1996-201 8 Best Case, LLC - www. bestcase. com                                                             Best Case Bankruptcy

          Case 2:18-bk-12528-MCW                                  Doc 12 Filed 10/15/18 Entered 10/16/18 09:38:22                 Desc
                                                                  Main Document    Page 2 of 32
  Fill in this information to identify your case and this filing:

                              STEPHENA. DIXON
                              First Name                               Middle Name                     Last Name

  Debtor 2
  (Spouse, if filing)         First Name                               Middle Name                     Last Name


  United States Bankruptcy Courtfor the: DISTRICTOFARIZONA

  Case number                                                                                                                                                   D   Check ifthis is an
                                                                                                                                                                    amended filing


 Official Form 106A/B
Schedule A/B: Propert                                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. Iftwo married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separatesheetto this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land,or OtherReal EstateYou Own or Have an Interest In

1 Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

    D No. Go to Part2.
        Yes. Where is the property?




 1.1                                                                          Whatis the property? Checkallthatapply
         2707 W. BUTLER DR.                                                            Single-family home                           Do not deduct secured claims or exemptions. Put
         Street address, if available, or otherdescription                                                                          the amount of any secured claims on Schedule D:
                                                                                 j-j Duplexormulti-unitbuilding                     CreditorsWho Have Claims Secured by Property.
                                                                                       Condominium or cooperative
                                                                                 D

                                                                                 D     Manufactured or mobile home
                                                                                                                                    Current value of the        Current value of the
         Phoenix                           AZ        85051-0000                  D     Land                                         entire property?            portion you own?
         City                              State             ZIPCode             D     Investment property                                 $180, 000. 00               $180, 000. 00
                                                                                 D Timeshare
                                                                                                                                    Describethe nature of your ownership interest
                                                                                 D Other                                            (such as fee simple, tenancy by the entireties, or
                                                                              Who has an interest in the property? Check one        a life estate), if known.
                                                                                       Debtor 1 only                                OWNER
         Maricopa                                                                d Debtor2 only
        County
                                                                                 D Debtor 1 and Debtor2 only
                                                                                                                                         Check if this is community property
                                                                                 D Atleastoneofthedebtorsandanother                      (see instructions)
                                                                              Otherinformation you wish to add aboutthis item,      such as local
                                                                              property identification number:




 2. Addthe dollarvalue ofthe portion you ownforall ofyourentries from Part1, includinganyentriesfor
       pages you have attached for Part 1. Write that number here...........................................................................    =>                  $180, 000. 00
 Part 2: Describe Your Vehicles


Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include anyvehicles you own that
someoneelse drives. Ifyou leasea vehicle, also report it on ScheduleG: ExecutoryContractsandUnexpiredLeases.




Official Form 106A/B                                                                 Schedule A/B: Property                                                                      page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www. bestcase. com                                                                                                  Best Case Bankruptcy

            Case 2:18-bk-12528-MCW                                       Doc 12 Filed 10/15/18 Entered 10/16/18 09:38:22                                               Desc
                                                                         Main Document    Page 3 of 32
 Debtor 1           STEPHENA. DIXON                                                                                 Case number (if known)

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

   D No
          Yes


   3. 1 Make           CHEVY                                                                                               Do not deduct secured claims or exemptions. Put
                                                                   Who has an interest in the property? check one
                                                                                                                           the amount of any secured claims on Schedule D:
        Model:         PICK UP                                          Debtor 1 only                                      Creditors Who Have Claims Secured by Property.
            Year:      1983                                        D Debtor 2 only                                         Current value of the      Current value of the
           Approximate mileage:                                    D Debtor 1 and Debtor 2 only                            entire property?          portion you own?
            Other information:                                     D At [eastoneofthedebtorsandanother

                                                                   D Check if this is community property                            $2, 600. 00                 $2,600.00
                                                                        (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

          No
   a Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   pages you have attached for Part 2. Write that number here.
    .
                                                                                                                                                            $2, 600. 00

 Part 3:       Describe Your Personal and Household Items

   o you own or have any legal or equitable interest in any of the following items?                                                               Current value of the
                                                                                                                                                  portion you own?
                                                                                                                                                  Do not deduct secured
                                                                                                                                                  claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
    D No
          Yes. Describe.....


                                       BEDROOM FURNITURE $200: 1 BED, 2 DRESSERS, 3
                                       NIGHTSTANDS
                                       LIVING ROOM FURNITURE $300: SECTIONAL, COFFEE TABLE,
                                      TV STAND
                                       KITCHEN ITEMS $100: POTS, PANS, PLATES & UTENSILS
                                      DINING ROOM FURNITURE $200: TABLE & 4 CHAIRS
                                      WASHER/DRYER $300:                                                                                                        $1, 100. 00


7 Electronics
        Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
                  including cell phones, cameras, media players, games
          No
    D Yes. Describe.....

8. Collectibles of value
        Examples:Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
                     other collections, memorabilia, collectibles
          No
    D Yes. Describe.....

9. Equipment for sports and hobbies
        Examples:Sports, photographic, exercise, and other hobbyequipment; bicycles, pool tables, golfclubs, skis; canoes and kayaks; carpentry tools;
                     musical instruments
          No
    D Yes. Describe.....


Official Form 106A/B                                                          Schedule A/B: Property                                                                   page 2
Software Copyright (c) 1996-201 8 Best Case, LLC - www. bestease. com                                                                                      Best Case Bankruptcy

            Case 2:18-bk-12528-MCW                                Doc 12 Filed 10/15/18 Entered 10/16/18 09:38:22                                           Desc
                                                                  Main Document    Page 4 of 32
 Debtor 1          STEPHENA. DIXON                                                                        Case number (if known)

10. Firearms
       Examples: Pistols, rifles, shotguns, ammunition, and related equipment
        No
     D Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designerwear, shoes, accessories
     D No
        Yes. Describe.....

                                      VTCLOTHING                                                                                                   $200.00


12. Jewelry
     Examples: Everydayjewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
        No
    D Yes. Describe.....

13. Non-farm animals
       Examples: Dogs, cats, birds, horses
        No
    D Yes. Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
     No
    D Yes. Givespecificinformation.....

 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
       for Part 3. Write that number here                                                                                                   $1, 300. 00


 Part 4:   Describe Your Financial Assets

 Do you own or have any legal or equitable interest in any of the following?                                                       Current value of the
                                                                                                                                   portion you own?
                                                                                                                                   Do not deduct secured
                                                                                                                                   claims or exemptions.

16. Cash
      Examples:Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
        No
    D Yes.

17 Deposits of money
      Examples:Checking, savings, or other financialaccounts; certificatesofdeposit; shares in credit unions, brokerage houses, and othersimilar
                      institutions. If you have multiple accounts with the same institution, list each.
    D No
        Yes........................                                           Institution name:

                                        17. 1. CHECKING                       BANKOFAMERICAXXXX4390                                                $300.00


18. Bonds, mutual funds, or publicly traded stocks
      Examples: Bond funds, investment accountswith brokeragefirms, money market accounts
      No
    D Yes..................                     Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
      joint venture
        No
    D Yes. Givespecificinformationaboutthem.
                                           Name of entity:                                                % of ownership:



Official Form 106A/B                                                   ScheduleA/B: Property                                                           page3
Software Copyright (c) 199S-2018 Best Case, LLC - www. bestcase. com                                                                       Best Case Bankruptcy

           Case 2:18-bk-12528-MCW                                Doc 12 Filed 10/15/18 Entered 10/16/18 09:38:22                            Desc
                                                                 Main Document    Page 5 of 32
  Debtor 1        STEPHEN A. DIXON                                                                        Case number (if known)

 20. Government and corporate bonds and other negotiable and non-negotiable instruments
     Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
     Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
      No
     D Yes. Givespecificinformationaboutthem
                                          Issuer name:

 21. Retirement or pension accounts
       Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
         No
     D Yes. Listeachaccountseparately.
                                        Type of account:                Institution name:

22. Security deposits and prepayments
       Yourshare of all unused deposits you have made so that you may continue service or use from a company
       Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
       No
     D Yes......................                                        Institution name or individual:

23. Annuities (A contractfor a periodicpayment of moneyto you, eitherfor life orfor a number of years)
       No
     D Yes.............            Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U. S. C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
    D Yes.............             lnstitutionnameanddescription. Separatelyfiletherecordsofanyinterests. 11 U. S. C. § 521(c):

25. Trusts, equitableor future interests in property (otherthan anything listed in line 1), and rightsor powersexercisableforyour benefit
        No
    D Yes. Givespecificinformationaboutthem...
26. Patents, copyrights, trademarks, tradesecrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
    D Yes. Givespecificinformationaboutthem...
27. Licenses,franchises,and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
    D Yes. Givespecificinformationaboutthem...
 Money or property owed to you?                                                                                                    Current value of the
                                                                                                                                   portion you own?
                                                                                                                                   Do not deduct secured
                                                                                                                                   claims or exemptions.

28. Tax refunds owed to you
        No
    D Yes.Givespecificinformationaboutthem, includingwhetheryoualreadyfiledthereturnsandthetaxyears.......

29. Family support
      Examples: Pastdue or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
    D Yes. Give specific information......


30. Otheramounts someone owes you
      Examples:Unpaidwages disabilityinsurancepayments,disabilitybenefits,sickpay,vacationpay, workers'compensation,SocialSecurity
                    benefits; unpaid loans you made to someone else
        No
    D Yes. Give specific information..


Official Form 106A/B                                               ScheduleA/B: Property                                                                page 4
SoftwareCopyright (c) 1996-2018 BestCase, LLC-www. bestcase. com                                                                             BestCase Bankruptcy
           Case 2:18-bk-12528-MCW                             Doc 12 Filed 10/15/18 Entered 10/16/18 09:38:22                                 Desc
                                                              Main Document    Page 6 of 32
 Debtor 1         STEPHENA. DIXON                                                                        Case number (if known)

31. Interests in insurance policies
       Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
           No
      D Yes. Name the insurance company of each policy and list its value.
                                         Company name:                                          Beneficiary:                           Surrender or refund
                                                                                                                                      value:

32. Any interest in property that is due you from someone who has died
     If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
       someone has died.
           No
      D Yes. Give specific information..

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
      No
      D Yes. Describeeach claim.

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
     No
      D Yes. Describeeach claim.........

35. Any financial assets you did not already list
     No
      D Yes. Give specific information..

 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
        for Part 4. Write that number here.                                                                                                       $300.00


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37         you own or have any legal or equitable interest in any business-related property?
        No. Go to Part 6.
     D Yes. Goto line 38.


 Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
         If you own or have an interest in farmland, list it in Part 1.

46.         you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
            No. Go to Part 7.
       D Yes. Goto line47.


 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
         No
      D Yes. Givespecificinformation.

 54. Add the dollar value of all of your entries from Part 7. Write that number here                                                                  $0.00




Official Form 106A/B                                                Schedule A/B: Property                                                                 page 5
Software Copyright (c) 1996-2018 Best Case, LLC-www.bestcase. com                                                                              Best Case Bankruptcy

            Case 2:18-bk-12528-MCW                            Doc 12 Filed 10/15/18 Entered 10/16/18 09:38:22                                  Desc
                                                              Main Document    Page 7 of 32
 Debtor 1         STEPHENA. DIXON                                                                         Case number (if known)

 Part 8:        List the Totals of Each Part of this Form


 55.    Part 1: Total real estate, line 2                                                                                                 $180, 000. 00
 56. Part 2: Total vehicles, line 5                                                        $2, 600. 00
 57. Part 3: Total personal and household items, line 15                                   $1, 300. 00
 58.    Part 4: Total financial assets, line 36                                              $300. 00
 59. Part 5: Total business-related property, line 45                                           $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                  $0.00
 61. Part 7: Total other property not listed, line 54                                           $0. 00
 62. Total personal property. Add lines 56 through 61...                                   $4,200.00     Copy personal property total          $4, 200. 00

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                       $184, 200. 00




Official Form 106A/B                                                   Schedule A/B: Property                                                        page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www. bestcase. com                                                                     Best Case Bankruptcy

           Case 2:18-bk-12528-MCW                                 Doc 12 Filed 10/15/18 Entered 10/16/18 09:38:22                        Desc
                                                                  Main Document    Page 8 of 32
 Fill in this information to identify your case:

 Debtor 1                  STEPHENA. DIXON
                           First Name                        Middle Name                       Last Name

 Debtor 2
 (Spouse if. filing)       First Name                        Middle Name


 United States Bankruptcy Courtfor the:                DISTRICTOFARIZONA

 Case number
 (if known)                                                                                                                                 D Check if this is an
                                                                                                                                              amended filing

Official Form 106C
Schedule C: The Property You Claim as E empt                                                                                                                         4/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions-such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds-may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.
 Part 1:         Identi   the Pro e       You Claim as Exem t

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions.                  11 U. S. C. § 522(b)(3)

      D Youareclaimingfederalexemptions. 11 U.S.C. § 522(b)(2)
 2. Forany property you list on ScheduleA/Bthat you claim as exempt, fill in the information below.
      Brief description of the property and line on             Current value of the       Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                     portion you own
                                                                Copy the value from        Check only one box for each exemption.
                                                                Schedule A/B

      2707 W. BUTLER DR. Phoenix, AZ                                 $180, 000. 00                                 $125, 768. 00    Ariz- Rev- stat § 33-1101(A)
      85051 Maricopa County
      Line from Schedule A/B: 1 .1                                                         1-1 100%affairmarketvalue, upto
                                                                                                 any applicable statutory limit

      1983 CHEVY PICK UP                                                   $2, 600. 00                                $2,600.00     Ariz. Rev. Stat. § 33-1125(8)
      Line from Schedule A/B: 3.1
                                                                                           1-1 100%offairmarketvalue, upto
                                                                                                 any applicable statutory limit

      BEDROOMFURNITURE$200: 1                                           $1, 100. 00                                   $1, 100.00    Ariz. Rev. Stat. § 33-1123
      BED, 2 DRESSERS, 3 NIGHTSTANDS
      LIVINGROOM FURNITURE$300:                                                                  100% of fair market value, up to
      SECTIONAL, COFFEE TABLE, TV                                                                any applicable statutory limit
      STAND
      KITCHEN ITEMS $100: POTS, PANS,
      PLATES & UTENSILS
      DININGROOM FURNITURE$200:
      TABLE & 4 CHAIRS
      WASHER/DRYER $300:
      Line from Schedule A/B: 6.1

      CLOTHING                                                                                                           $200.00    Ariz-Rev-stat-§ 33-1125(1)
                                                                            $200. 00
      Line from Schedule A/B: 11.1
                                                                                                 100% of fair market value, up to
                                                                                                 any applicable statutory limit


Official Form 106C                                      ScheduleC: The Property You Claim as Exempt                                                            page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC-www. bestaase. com                                                                                       Best Case Bankruptcy

           Case 2:18-bk-12528-MCW                               Doc 12 Filed 10/15/18 Entered 10/16/18 09:38:22                                          Desc
                                                                Main Document    Page 9 of 32
  Debtor1     STEPHENA. DIXON                                                                             Case number (if known)
      Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
      ScheduleA/Bthat lists this oroperty                       portion you own
                                                                Copy the value from    Check only one box for each exemption.
                                                                Schedule A/B

      CHECKING:BANK OF AMERICA                                            $300.00                                   $300.00        Ariz- Rev- Stat-§ 33-1126(A)(9)
      XXXX4390
      Line from Schedule A/B: 17.1                                                          100% of fair market value, up to
                                                                                            any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $160, 375?
      (Subjectto adjustment on 4/01/19 and every 3 years afterthat for casesfiled on or afterthe date of adjustment.)
             No

      D     Yes. Did you acquire the property covered by the exemption within 1, 215 days before you filed this case?
             D      No
             D      Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC-vmw. bestcase. com                                                                                     Best Case Bankruptcy

          Case 2:18-bk-12528-MCW                                Doc 12 Filed 10/15/18 Entered 10/16/18 09:38:22                                         Desc
                                                               Main Document    Page 10 of 32
 Fill in this information to identify your case:

 Debtor 1                   STEPHENA. DIXON
                            First Name                       Middle Name                       Last Name

 Debtor 2
 (Spouse if, filing)        First Name                       Middle Name                       Last Name


 United States Bankruptcy Courtfor the:                DISTRICTOFARIZONA

 Case number
 (if known)                                                                                                                                   d Check if this is an
                                                                                                                                                amended filing

Official Form 106D
Schedule D: Creditors                                   ho Have Claims Secured by Property                                                                        12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
      D No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:         List All Secured Claims
                                                                                                            Column A               Column B               Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral    Unsecured
 much as possible, list the claims in alphabetical order according to the creditor's name.                  Do not deductthe       that supports this     portion
                                                                                                            value of collateral.   claim                  If any
         BAG HOME LOANS                             Describe the property that secures the claim:               $54, 232. 00            $180, 000. 00                 $0.00
         Creditor's Name
                                                    2707 W. BUTLER DR. Phoenix, AZ
                                                    85051 Maricopa County
                                                    As of the date you file, the claim is: Check all that
         4909 SAVARESECIRCLE                        apply.
         Tampa, FL 33634                            D Contingent
         Number, Street, City, State S Zip Code         Unliquidated
                                                    D Disputed
 Who owes the debt? Check one.                      Nature of lien. Checkall that apply.
     Debtor 1 only                                  D An agreement you made (such as mortgage or secured
                                                         car loan)
 D Debtor 2 only
 D Debtor 1 and Debtor 2 only                       D Statutory lien (such as tax lien, mechanic's lien)
 D At least one of the debtors and another          D Judgmentlienfroma lawsuit
 D Check if this claim relates to a                     Other(includinga righttooffset) MORTGAGE
      community debt

 Date debt was incurred          02/03                      Last 4 digits of account number         XX


 2. 2 | Bank of America.                            Describethe propertythatsecuresthe claim:                   $20,000.00              $180, 000. 00                 $0. 00
         Creditor's Name
                                                    2707 W. BUTLER DR. Phoenix, AZ
                                                    85051 Maricopa County
         4909 SAVARESE CIRCLE
                                                    As of the date you file, the claim is: Checkall that
         FL.1                                       apply,
         Tampa, FL 33634                            D Contingent
         Number, Street, City, State S Zip Code         Unliquidated
                                                    D Disputed
 Who owes the debt? Check one.                      Nature of lien. Checkall thatapply.
     Debtor 1 only                                  D An agreement you made (such as mortgage or secured
                                                         car loan)
 D Debtor2 only
 D Debtor 1 and Debtor 2 only                       D Statutorylien(suchastaxlien,mechanic'slien)
 D At least one of the debtors and another          D Judgment lien from a lawsuit
 D Checkifthis claim relatesto a                        Other(includinga righttooffset) SECONDMORTGAGE
      community debt

 Date debt was incurred          1 0/05                     Last4 digits of account number          XX


Official Form 106D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                    page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC -www. bestcase. com                                                                                       Best Case Bankruptcy

              Case 2:18-bk-12528-MCW                            Doc 12 Filed 10/15/18 Entered 10/16/18 09:38:22                                           Desc
                                                               Main Document    Page 11 of 32
  Debtor 1 STEPHENA. DIXON                                                                        Case number (if know)
               First Name                 Middle Name




   Addthe dollarvalue ofyourentries in Column A onthis page.Writethatnumberhere:                                  $74,232.00
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                           ,            pit, AdA.i

  Part 2: List Others to Be Notified for a Debt That You Alread Listed
 Use this page only if you haveothers to be notified aboutyour bankruptcy for a debtthat you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debtyou oweto someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. Ifyou do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.




OfficialForm 106D                     AdditionalPageofSchedule D:CreditorsWhoHaveClaimsSecuredby Property                                                  page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC -www. bestcase. com                                                                                  Best Case Bankruptcy

          Case 2:18-bk-12528-MCW                                 Doc 12 Filed 10/15/18 Entered 10/16/18 09:38:22                                     Desc
                                                                Main Document    Page 12 of 32
 Fill in this information to identify your case:

 Debtor 1                    STEPHENA. DIXON
                             First Name                     Middle Name                         Last Name

 Debtor 2
 (Spouse if, filing).        First Name                     Middle Name                         Last Name


 United States Bankruptcy Courtforthe:                DISTRICTOFARIZONA

[ Case number
\ (if known)                                                                                                                                   C] Check if this is an
                                                                                                                                                  amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITy claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
ScheduleG: Executory Contracts and Unexpired Leases(Official Form 106G). Do not include any creditors with partially secured claimsthat are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Pageto this page. Ifyou have no information to report in a Part, do not file that Part. On the top of any additional pages, writeyour
name and case number (if known).
 Part 1.          List All of Your PRIORITY Unsecured Claims
 1.    D any creditors have priority unsecured claims against you?
           No. Go to Part 2.
       D Yes.
 Part 2:          List All of Your NONPRIORITV Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

       D No.Youhavenothingtoreportinthispart.Submitthisformtothecourtwithyourotherschedules.
          Yes.

 4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. Ifa creditor has more than one nonpriority
    unsecured claim, list the creditor separatelyfor each claim. For each claim listed, identifywhattype of claim it is. Do not list claims already includedin Part 1. Ifmore
    than one creditor holdsa particularclaim, list the other creditors in Part 3. 1fyou have more than three nonpriority unsecured claims fill out the Continuation Pageof
    Part 2.
                                                                                                                                                       Total claim

 4.1           Bank of America                                      Last4 digits of account number          XX                                                   $15, 000. 00
               Nonpriority Creditor's Name
               P.O. Box 982235                                      Whenwas the debt incurred?              2018
               El Paso, TX 79998
               Number Street City State Zip Code                    As ofthe date you file, the claim is: Check all thatapply
               Who incurred the debt? Check one.

                  Debtor 1 only                                     D Contingent
               D Debtor 2 only                                            Unliquidated
               D Debtor1 andDebtor2 only                            D Disputed
               D At leastoneofthedebtorsandanother                  Type of NONPRIORir/unsecured claim:
               D Checkifthisclaimisfora community                   D Studentloans
               debt                                                 D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
               Is the claim subject to offset?                      report as priority claims
                  No                                                D Debtsto pensionorprofit-sharingplans,andothersimilardebts
               D Yes                                                      Other Specie MANY CREDIT ACCTS




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                             Page 1 of 4
Software Copyright (c) 1996-2018 Best Case, LLC -www.bestcase.com                                            35110                                            Best Case Bankruptcy

           Case 2:18-bk-12528-MCW                             Doc 12 Filed 10/15/18 Entered 10/16/18 09:38:22                                                 Desc
                                                             Main Document    Page 13 of 32
  Debtor 1 STEPHENA. DIXON                                                                                Case number (ifknow)

            CONCENTRA URGENT CARE                                    Last 4 digits of account number       XX                                            S200. 00
            Nonpriority Creditor's Name
            5080 SPECTRUM DR. STE 1200W                              Whenwas the debt incurred?             2018
           Addison, TX 75001
            Number Street City State Zip Code                        As of the dateyou file, the claim is: Check all that apply
           Who incurred the debt? Check one.

               Debtor 1 only                                         D Contingent
            D Debtor 2 only                                              Unliquidated
            D Debtor 1 and Debtor 2 only                             D Disputed
            D At leastoneofthedebtorsandanother                      Type of NONPRIORirrunsecured claim:
           D Checkifthisclaimisfora community                        D Student loans
           debt                                                      D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           Is the claim subject to offset?                           report as priority claims
               No                                                    D Debtsto pensionorprofit-sharingplans,andothersimilardebts
           D Yes                                                         Other.Specify MEDICAL

CT         Discover Financial Services                               Last 4 digits of account number       XX                                       $12, 000.00
           Nonpriority Creditor's Name
           P.O. Box 15316                                            When was the debt incurred?           2018
           Wilmin ton, DE 19850
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

               Debtor 1 only                                         D Contingent
           D Debtor 2 only                                               Unliquidated
           D Debtor1 andDebtor2 only                                 D Disputed
           D At leastoneofthedebtorsandanother                       Type of NONPRIORirr unsecured claim:
           D Checkifthisclaimisfora community                        D Studentloans
           debt                                                      D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           Is the claim subject to offset?                           report as priority claims
               No                                                    D Debtsto pensionorprofit-sharingplans,andothersimilardebts
           D Yes                                                        Other. Specify CREDIT

 4.4       RSSI                                                      Last 4 digits of account number       XX                                           $200.00
           Nonpriority Creditor's Name
           P.O. BOX 669                                              When was the debt incurred?           2018
           Natchez, MS 39121
           Number Street City State Zip Code                         As ofthe date you file, the claim is: Checkall that apply
           Who incurred the debt? Check one.

               Debtor 1 only                                         D Contingent
           D Debtor2 only                                               Unliquidated
           D Debtor1 andDebtor2 only                                 D Disputed
           D At leastoneofthedebtorsandanother                       Type of NONPRIORITy unsecured claim:

           D Checkifthisclaimisfora community                        D Student loans
           debt                                                      a Obligations arising outofa separation agreement ordivorcethatyoudid not
           Is the claim subject to offset?                           report as priority claims
               No                                                    D Debtsto pensionorprofit-sharingplans,andothersimilardebts
           D Yes                                                        Other Specify CONCENTRA URGENT CARE




Official Form 106 E/F                                   ScheduleE/F: Creditors Who Have Unsecured Claims                                                Page2 of 4
Software Copyright (c) 1996-2018 Best Case, LLC-www. bestcase. com                                                                               Best Case Bankruptcy

          Case 2:18-bk-12528-MCW                                Doc 12 Filed 10/15/18 Entered 10/16/18 09:38:22                                  Desc
                                                               Main Document    Page 14 of 32
 Debtor 1 STEPHENA. DIXON                                                                                     Case number (ifknow)

[4. 5 i     The Home Depot/CBNA                                          Last 4 digits of account number       XX                                                 $3, 400. 00
            Nonpriority Creditor's Name
            P.O. Box 6497                                                When was the debt incurred?            2018
            Sioux Falls, SD 57117-6497
            Number Street City State Zip Code                            As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.

                  Debtor 1 only                                          D Contingent
            D Debtor2 only                                                   Unliquidated
            D Debtor 1 and Debtor 2 only                                 D Disputed
            D At least one of the debtors and another                    Type of NONPRIORITy unsecured claim:

            D Checkifthisclaimisfora community                           D Studentloans
            debt                                                         D Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subjectto offset?                               report as priority claims
                  No                                                     D Debtstopensionorprofit-sharingplans,andothersimilardebts
            D Yes                                                           Other. Specify CREDIT

            THE ORTHOPEDICCLINIC
14.6        ASSOCIATION                                                  Last4 digits of account number        XX                                                 $3, 000. 00
            Nonpriority Creditor's Name
            P.O. BOX 52546                                               When was the debt incurred?           2018
            Phoenix, AZ 85072
            NumberStreet City StateZip Code                              As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

                  Debtor 1 only                                          D Contingent
            D Debtor2 only                                                  Unliquidated
            D Debtor 1 and Debtor 2 only                                 D Disputed
            D At leastone ofthedebtorsandanother                         Type of NONPRIORITYunsecured claim:
            a Check if this claim is fora community                      D Studentloans
            debt                                                         D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
            Is the claim subject to offset?                              report as priority claims
                  No                                                     D Debtsto pensionorprofit-sharingplans,andothersimilardebts
            D Yes                                                           Other. Specify MEDICAL

 Part3:        List Others to Be Notified About a Debt That You Alread Listed
5. Usethis page only if you have others to be notified aboutyour bankruptcy, for a debtthat you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debtyou oweto someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 Part 4:       Add the Amounts for Each T                 e of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U. S. C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                       Total Claim
                         6a.      Domestic support obligations                                                  6a.       $                          0. 00
          Total
      claims
  from Part 1            6b.      Taxes and certain other debts you owe the government                          6b.       $                          0. 00
                         6c. Claims for death or personal injury whileyou were intoxicated                      6c.       $                          0. 00
                         6d. Other. Add all other priority unsecured claims. Write that amount here.            6d.       $                          0. 00


                         6e. Total Priority. Add lines 6a through 6d.                                           6e.                                  0.00

                                                                                                                                       Total Claim
                         6f.      Student loans                                                                 6f.                                  0. 00
          Total
      claims
  from Part 2            6g. Obligations arising out of a separation agreementor divorce that
                             you did not report as priority claims                                              69                                   0.00
                         6h.      Debts to pension or profit-sharing plans, and other simitar debts             6h                                   0.00
                         6i.      Other. Add all other nonpriority unsecured claims. Write that amount          6i.

Official Form 106 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 3 of 4
Software Copyright (c) 1996-201 S Best Case, LLC - vwvw. bestcase. com                                                                                       Best Case Bankruptcy

           Case 2:18-bk-12528-MCW                                  Doc 12 Filed 10/15/18 Entered 10/16/18 09:38:22                                           Desc
                                                                  Main Document    Page 15 of 32
 Debtor 1 STEPHEN A. DIXON                                                                         Case number (ifknow)

                              here.                                                                                       33, 800. 00

                        6j.   Total Nonpriority.Add lines 6fthrough 6i.                             6j.                   33, 800.00




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 4 of 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase. com                                                                     Best Case Bankruptcy

          Case 2:18-bk-12528-MCW                                Doc 12 Filed 10/15/18 Entered 10/16/18 09:38:22                         Desc
                                                               Main Document    Page 16 of 32
 Fill in this information to identify your case:

 Debtor 1                  STEPHEN A. DIXON
                           First Name                         Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)       First Name                         Middle Name              Last Name


 United States Bankruptcy Court for the:                DISTRICT OF ARIZONA

 Case number
 (if known)                                                                                                                        [3 Check if this is an
                                                                                                                                      amended filing



Official Form 106G
Schedule G: Execute                                     Contracts and Unexpired Leases                                                                  12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.      Do you have any executory contracts or unexpired leases?
              No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
        D Yes. Fill in all of the information below even ifthe contacts of leases are listed on Schedule A/B'. Property (Official Form 106 A/B).

2.      List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
        example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
        and unexpired leases.


         Person or company with whom you have the contract or lease                      State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code
  2.1
           Name


           Number        Street


          City                                      State                   ZIP Code
  2.2
           Name



           Number       Street

          City                                      State                   ZIPCode
  2.3
          Name


          Number        Street


          Ci                                        State                   ZIP Code
  2.4
          Name



          Number        Street


          City                                      State                   ZIP Code
  2.5
          Name


          Number        Street


          City                                      State                   ZIPCode




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                               Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC -www. bestcase. com                                                                             Best Case Bankruptcy

           Case 2:18-bk-12528-MCW                                Doc 12 Filed 10/15/18 Entered 10/16/18 09:38:22                                Desc
                                                                Main Document    Page 17 of 32
   Fill in this information to identify your case:

   Debtor 1                    STEPHEN A. DIXON
                               First Name                          Middle Name         Last Name

   Debtor 2
  (Spouse if, filing)          First Name                          Middle Name         Last Name


  United States Bankruptcy Court for the:                   DISTRICT OF ARIZONA

  Case number
  (if known)
                                                                                                                             D Check if this is an
                                                                                                                                 amended filing

 Official Form 106H
 Schedule H: Your Codebtors                                                                                                                       12/15

 Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. Iftwo married
 peoplearefilingtogether, bothareequally responsibleforsupplyingcorrectinformation.Ifmorespaceisneeded,copytheAdditionalPage,
 fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
 your name and case number (if known). Answer every question.

        1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

            No
       D Yes

       2. Withinthe last 8 years, haveyou lived in a community property stateorterritory? (Communityproperty statesandterritoriesinclude
       Arizona, California, Idaho, Louisiana, Nevada, NewMexico, Puerto Rico, Texas, Washington, and Wisconsin. )"
           No. Go to line 3.
       D Yes. Didyourspouse,formerspouse, or legalequivalentlivewithyouatthetime?

    3. InColumn 1, list all ofyour codebtors. Do not includeyourspouse as a codebtor ifyour spouse isfiling with you. Listthe person shown
       m line2 againasa codebtoronlyi«hatpersonisa guarantororcosigner.Makesureyou havelistedthecreditoronScheduleD (Official
       Form 106D),ScheduleE/F(OfficialForm 106E/F),or ScheduleG (OfficialForm 106G). Use ScheduleD,ScheduleE/F,or ScheduleG to fill
       out Column 2.

                 Column 1: Your codebtor                                                              Column 2: The creditor to whom you owe the debt
                 Name, Number, Street, City, State and ZIP Code
                                                                                                      Check all schedules that apply:

   .^                                                                                                 D Schedule D, line
                 Name
                                                                                                      D Schedule E/F, line
                                                                                                      D Schedule G, line
                 Number             Street
                 City                                      State                       ZIP Code



                                                                                                      D Schedule D, line
                 Name
                                                                                                      D Schedule E/F, line
                                                                                                      D ScheduleG, line
                 Number             Street
                 City                                      State                       ZIP Code




Official Form 106H                                                                Schedule H: Your Codebtors
Software Copyright (c) 1996-2018 Best Case, LLC-www. bestcase. com
                                                                                                                                            Page 1 of 1
                                                                                                                                        Best Case Bankruptcy
               Case 2:18-bk-12528-MCW                                Doc 12 Filed 10/15/18 Entered 10/16/18 09:38:22                     Desc
                                                                    Main Document    Page 18 of 32
 Fill in this information to ident'     our case:


 Debtor 1                       STEPHENA. DIXON

 Debtor 2
 (Spouse, if filing)

 United States Bankruptcy Courtforthe: DISTRICTOFARIZONA

 Case number                                                                                               Check if this is:
 (If known)
                                                                                                           D An amendedfiling
                                                                                                           D A supplementshowingpostpetition chapter
                                                                                                               13 income as of the following date:
 Official Form 1061                                                                                            MM / DD/YYYY
 Schedule I: Your Income                                                                                                                               12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 Parti.                Describe Emplo ment

        Fill in your employment
        information.                                                Debtor 1                                      Debtor 2 or non-filing spouse

        If you have more than one job,                                 Employed                                   D Employed
        attach a separate page with            Employment status
        information about additional                                D Notemployed                                 D Notemployed
        employers.
                                               Occupation           CHEF
        Include part-time, seasonal, or
        self-employed work.                    Employer's name      A.J. FINEFOODS

        Occupation may include student         Employer's address
        or homemaker, if it applies.


                                               How long employed there?        12 YEARS

 Part 2:               Give Details About Monthl    Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                         For Debtor 1          For Debtor 2 or
                                                                                                                               non-filin s ouse

        List monthly gross wages, salary, and commissions (before all payroll
2-      deductions). If not paid monthly, calculate whatthe monthly wagewould be.            2.     $         3, 040.00        $             N/A

 3.     Estimate and list monthly overtime pay.                                              3.     +$              o. oo      +$            N/A

4.      Calculate gross Income. Add line 2 + line 3.                                         4.     $       3, 040.00               $     N/A




Official Form 1061                                                        Schedule I: Your Income                                                    page 1
            Case 2:18-bk-12528-MCW                       Doc 12 Filed 10/15/18 Entered 10/16/18 09:38:22                                    Desc
                                                        Main Document    Page 19 of 32
 Debtor1     STEPHENA. DIXON                                                                       Case number (if known)



                                                                                                    For Debtor 1            For Debtor 2 or
                                                                                                                            non-filing spouse
      Copy line 4 here                                                                      4.      $         3, 040. 00    $                N/A

 5.   List all payroll deductions:
      5a.    Tax, Medicare, and Social Security deductions                                  5a.     $           760. 00     $                N/A
      5b.    Mandatory contributions for retirement plans                                   5b.     $              0. 00    $-               N/A
      5c.    Voluntary contributions for retirement plans                                   5c.     $-             0.00     $-               N/A
      5ct.   Required repayments of retirement fund loans                                   5d.     s              0.00     $-               N/A
      5e.    Insurance                                                                      5e.     $-             0.00     $'               N/A
      5f.    Domestic support obligations                                                   5f.     s              0.00     $                N/A
      5g.    Union dues                                                                     5g.     $-            0. 00  $                   N/A
      5h.    Other deductions. Specify:                                                     5h.+ $                0.00 + $-                  N/A
 6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                        6.     $            760. 00  $                   N/A
 7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                   7.     $         2, 280. 00     $             N/A
 8.   List all other income regularly received:
      8a. Net income from rental property and from operating a business,
             profession, or farm
            Attach a statement for each property and business showing gross
             receipts, ordinary and necessary business expenses, and the total
             monthly net income.                                                            8a.     $              0.00                   N/A
      8b. Interest and dividends                                                            8b.     $              0.00                   N/A
      8c. Family support payments that you, a non-filing spouse, or a dependent
             regularly receive
             Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                            8c.     $              0.00                   N/A
      8d. Unemployment compensation                                                         8d.     $              0.00                   N/A
      8e. Social Security                                                                   8e.     $              0.00                   N/A
      8f.    Other government assistancethat you regularly receive
             Include cash assistance and the value (if known) of any non-cash assistance
             that you receive, such as food stamps (benefits under the Supplemental
             Nutrition Assistance Program) or housing subsidies.
             Specify:                                                                       8f.     $              0.00     $             N/A
      8g.    Pension or retirement income                                                   eg.     $              0.00   $               N/A
      8h.    Other monthly income. Specify:                                                 8h.+ $                 0.00 + $               N/A

 9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                              9. $                   0.00 $                     N/A

 10. Calculate monthly income. Add line 7 + line 9.                                       10. $          2, 280. 00 +S           N/A = $            2, 280. 00
      Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
 11. State all other regular contributions to the expenses that you list in ScheduleJ.
      Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
      other friends or relatives.
      Do not include any amountsalready included in lines 2-10 or amounts that are not availableto pay expenses listed in Schedule J.
      Specify:                                                                                                                    11.   +$               0.00

 12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
      Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
      applies                                                                                                                     12. $             2, 280. 00
                                                                                                                                        Combined
                                                                                                                                        monthly income
 13. Do you expectan increase or decreasewithin the yearafter you file this form?
              No.
      D       Yes. Explain:




Official Form 1061                                                       Schedule I: Your Income                                                      page 2
          Case 2:18-bk-12528-MCW                     Doc 12 Filed 10/15/18 Entered 10/16/18 09:38:22                                      Desc
                                                    Main Document    Page 20 of 32
 Fill in this information to identify your case:

 Debtor1                STEPHENA. DIXON                                                                     Check if this is:
                                                                                                            C3     An amended filing
 Debtor 2                                                                                                   D      A supplement showing postpetition chapter
 (Spouse, if filing)                                                                                               13 expenses as of the following date:

 United States Bankruptcy Courtfor the: DISTRICTOF ARIZONA                                                         MM/DD/YYYY

 Case number
 (If known)



 Official Form 106J
 Schedule J: Your Ex enses                                                                                                                                 12/15
 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
 information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
 number (if known). Answer every question.

 Parti.         Describe Your Household
 1.       this a joint case?
             No. Go to line 2.
       D Yes. Does Debtor 2 live in a separate household?
                 D No
                 D Yes. Debtor2 mustfile OfficialForm 106J-2,Expensesfor SeparateHouseholdof Debtor2.
2.     Do you have dependents?             No
       Do not list Debtor 1 and         D Yes.     Fill out this information for   Dependent's relationship to        Dependent's        Does dependent
       Debtor 2.                                   each dependent..                Debtor 1 or Debtor 2               age                live with you?

       Do not state the                                                                                                                  D No
       dependents names.                                                                                                                 D Yes
                                                                                                                                         D No
                                                                                                                                         D Yes
                                                                                                                                         D No
                                                                                                                                         D Yes
                                                                                                                                         D No
                                                                                                                                         D Yes
3.     Do your expenses include                    No
       expenses of people other than
       yourself and your dependents?
                                                D Yes

Part 2:   Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 1061.)                                                                                                       Your expenses


4.     The rental or home ownership expenses for your residence. Include first mortgage
       paymentsand any rentforthe groundor lot.                                                             4. $                             800.00

       If not included in line 4:

       4a.      Real estate taxes                                                                          4a. $                                 0.00
       4b.      Property, homeowner's, or renter's insurance                                               4b. $                               0.00
       4c.      Home maintenance, repair, and upkeep expenses                                              4c. $                              75.00
       4d.      Homeowner's association or condominium dues                                                4d. $                               0.00
5.     Additionalmortgage payments for your residence, such as home equity loans                            5. $                                 0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                            page 1

       Case 2:18-bk-12528-MCW                            Doc 12 Filed 10/15/18 Entered 10/16/18 09:38:22                                       Desc
                                                        Main Document    Page 21 of 32
 Debtor 1    STEPHENA. DIXON                                                                           Case number (if known)

 6.   Utilities:
      6a. Electricity, heat, natural gas                                                                     6a. $                                 320. 00
      6b. Water, sewer, garbage collection                                                                   6b. $                                 150. 00
      6c. Telephone, cell phone, Internet, satellite, and cable services                                     6c. $                                 100.00
      6d. Other. Specify:                                                                                    6d. S                                   0.00
 7.   Food and housekeeping supplies                                                                           7. $                                200.00
 8.   Childcareand children's education costs                                                                  8. $                                   0.00
 9.   Clothing, laundry, and dry cleaning                                                                      9. $                                  29.00
 10. Personal care products and services                                                                     10. $                                   50.00
 11. Medical and dental expenses                                                                             11. $                                    0.00
 12. Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                                           12. $                                 300. 00
 13. Entertainment, clubs, recreation, newspapers, magazines,and books                                       13. $                                 200.00
 14. Charitable contributions and religious donations                                                        14. $                                    0.00
 15. Insurance.
     Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                                   15a. $                                    0.00
      15b. Health insurance                                                                                 15b. $                                    0.00
      15c.   Vehicle insurance                                                                              15c. $                                   55.00
     15d. Other insurance. Specify:                                                                         15d. $                                    0.00
 16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
     Specify:                                                                                                16. $                                    0.00
 17. Installment or lease payments:
      17a. Car paymentsforVehicle 1                                                                         17a. $                                    0. 00
      17b. Car paymentsforVehicle2                                                                          17b. $                                    0.00
      17c. Other. Specify:                                                                                  17c. $                                    0.00
      17d. Other. Specify:                                                                                  17d. $                                    0. 00
 18. Your payments of alimony, maintenance, and support that you did not report as
      deductedfromyourpayon line5, ScheduleI, YourIncome(OfficialForm 1061).                                 18 $                                     0.00
 19. Other payments you make to support others who do not live with you.                                      $                                       0.00
    Specify:                                                                               19.
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
    20a. Mortgages on other property                                                     20a. $                                                       0.00
    20b. Real estate taxes                                                               20b. $                                                       0.00
    20c. Property, homeowner's, or renter's insurance                                    20c. $                                                       0.00
    20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                       0.00
    20e. Homeowner's association or condominium dues                                     20e. $                                                       0. 00
21. Other: Specify:                                                                        21. +$                                                     0.00
22.   Calculate your monthly expenses
      22a. Add lines 4 through 21.                                                                                                            2, 279. 00
      22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 1 06J-2                           $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                 $                       2, 279. 00
23.   Calculate your monthly net income.
      23a. Copy line 12 (your combined monthly income) from Schedule I.                                     23a. $                               2, 280. 00
      23b. Copy your monthly expenses from line 22c above.                                                  23b. -$                              2, 279. 00
      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                    1.00

24.   Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
        No.
      D Yes.              Explain here:




Official Form 106J                                                 Schedule J: Your Expenses                                                                      page 2

      Case 2:18-bk-12528-MCW                           Doc 12 Filed 10/15/18 Entered 10/16/18 09:38:22                                                Desc
                                                      Main Document    Page 22 of 32
 Fill in this information to identify your case:

 Debtor 1                     STEPHEN A. DIXON
                              First Name                    Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)          First Name                    Middle Name


 United States Bankruptcy Court for the:              DISTRICT OF ARIZONA

 Case number
 (if known)                                                                                                                        d Check if this is an
                                                                                                                                     amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                         12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

        D       No
                Yes. Name of person             SHERI A. BARRIOS                                                 Attach Bankruptcy Petition Preparer's Notice,
                                                                                                                 Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that t            re true and correct.



              STEPH           A. DIXON                                                   Signature of Debtor 2
              Signature        Debtor 1

              Date October 10, 2018                                                      Date




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c)1996-2018 Best Case, LLC-www. bestcase. cam                                                                               Best Case Bankruptcy




              Case 2:18-bk-12528-MCW                          Doc 12 Filed 10/15/18 Entered 10/16/18 09:38:22                                    Desc
                                                             Main Document    Page 23 of 32
 Fill in this information to identify your case:

 Debtor 1                   STEPHENA. DIXON
                             First Name                      Middle Name                  Last Name
 Debtor 2
 (Spouse if, filing)         First Name                      Middle Name                  Last Name


 United States Bankruptcy Court for the:              DISTRICT OF ARIZONA

 Case number
 (if known)                                                                                                                                 D Check if this is an
                                                                                                                                              amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                  4/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

       D       Married
               Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

               No
       D       Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                  Dates Debtor 1              Debtor 2 Prior Address:                               Dates Debtor 2
                                                                 lived there                                                                       lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

               No
       D Yes. Makesureyou fill out ScheduleH: YourCodebtors(OfficialForm 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1

       D       No
               Yes. Fill in the details.

                                                    Debtor 1                                                        Debtor 2
                                                   Sources of income                 Gross income                   Sources of income              Gross income
                                                   Check all that apply.             (before deductions and         Check all that apply.          (before deductions
                                                                                     exclusions)                                                   and exclusions)

 From-.Jan.ua.ry:,1. 0fcuffen,tyearuntil   Wages,commissions,                                    $29, 508. 00       a Wages, commissions,
 the date you filed for bankruptcy:      bonuses"tips'"""" " ""                                                     bonuses, tips

                                                    D Operatinga business                                           D Operatinga business




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 1
Software Copyright (c) 1996-2018 Best Case, LLC-www. bestcase. com                                                                                      Best Case Bankruptcy

              Case 2:18-bk-12528-MCW                           Doc 12 Filed 10/15/18 Entered 10/16/18 09:38:22                                          Desc
                                                              Main Document    Page 24 of 32
  Debtor1       STEPHENA. DIXON                                                                            Case number (if known)



                                                    Debtor 1                                                      Debtor 2
                                                    Sources of income               Gross income                  Sources of income             Gross income
                                                    Check all that apply.           (before deductions and        Check all that apply.         (before deductions
                                                                                    exclusions)                                                 and exclusions)
 For last calendar year:                              Wages, commissions,                       $40, 721. 00      D Wages,commissions,
 (January 1 to December 31, 2017)                                                                                 bonuses, tips
                                                    bonuses, tips
                                                    D Operatinga business                                         D Operating a business

 For the calendar year before that:                   Wages, commissions,                       $39,829.00        D Wages,commissions,
 (January 1 to December 31, 2016 )                  bonuses, tips                                                 bonuses, tips

                                                    D Operatinga business                                         D Operatinga business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

      D      No
             ves. Fill in the details.

                                                   Debtor 1                                                       Debtor 2
                                                   Sources of income                Gross income from            Sources of income             Gross income
                                                   Describe below.                  each source                  Describe below.               (before deductions
                                                                                    (before deductions and                                     and exclusions)
                                                                                    exclusions)
 For last calendar year:                           TAX REFUND                                    $1, 172. 00
 (January 1 to December 31, 2017)

 For the calendar year before that:                TAX REFUND                                      $857.00
 (January 1 to December 31, 2016 )


 Part 3:      List Certain Pa ments You Made Before You Filed for Bankruptc

6.    Are either Debtor 1's or Debtor 2's debts primarily consumer debts?
      D No. NeitherDebtor1 norDebtor2 hasprimarilyconsumerdebts. ConsumerdeMsaredefinedin 11 U.S.C. § 101(8)as"incurredbyan
                    individual primarily for a personal, family, or household purpose."

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?
                     D No.         Goto line7.
                          Yes   Listbeloweach creditor to whom you paid a total of $6,425* or more in one or more payments and the total amount you
                                paidthat creditor. Do not include paymentsfor domesticsupport obligations, such as child support and alimony. Also, do
                                not include payments to an attorneyfor this bankruptcy case.
                     * Subjectto adjustment on 4/01/19 and every 3 years afterthatfor casesfiled on or afterthe date of adjustment.
            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                          No.      Go to line 7.
                     1-1 Yes Listbeloweachcreditortowhomyou paida totalof$600ormoreandthetotalamountyou paidthatcreditor. Donot
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                               Dates of payment           Total amount         Amount you         Was this payment for.
                                                                                                      paid            still owe




Official Form 107                                      Statement of FinancialAffairsfor Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2018 Best Case, LLC-www. bestcase. com                                                                                  Best Case Bankruptcy

           Case 2:18-bk-12528-MCW                               Doc 12 Filed 10/15/18 Entered 10/16/18 09:38:22                                     Desc
                                                               Main Document    Page 25 of 32
  Debtor1         STEPHENA. DIXON                                                                             Case number (ifknown)



 7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
       Insidersinclude your relatives; any general partners; relatives ofany general partners; partnerships ofwhichyou are a general partner; corporations
       ofwhichyou are an officer, director, person in control, or ownerof20% or more oftheirvoting securities; and any managing agent, including one for
       a business you operate as a sole proprietor. 11 U. S. C. § 101. Include payments for domestic support obligations, such as child support and
       alimony.

             No
       D Yes. Listall paymentsto an insider.
        Insider's Name and Address                                    Dates of payment         Total amount          Amount you        Reason for this payment
                                                                                                       paid               still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transferany property on account of a debtthat benefited an
       insider?
       Include payments on debts guaranteed or cosigned by an insider.

             No
       D Yes. Listall paymentsto an insider
        Insider's Name and Address                                    Dates of payment         Total amount          Amount you        Reason for this payment
                                                                                                         paid             still owe    Include creditor's name

 Part 4:       Identi    Le al Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      Listall such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

             No
       D     Yes. Fill in the details.
       Case title                                                     Nature of the case      Court or agency                          Status of the case
       Case number

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
      Check all that apply and fill in the details below.

             No. Go to line 11.
      D      Yes. Fill in the information below.
       Creditor Name and Address                                      Describe the Property                                    Date                         Value of the
                                                                                                                                                                 property
                                                                      Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment becauseyou owed a debt?
             No
      D      Yes. Fill in the details.
       Creditor Name and Address                                  Describe the action the creditor took                        Date action was                   Amount
                                                                                                                               taken

12. Within1 yearbeforeyoufiledfor bankruptcy,wasany ofyour property in the possessionofan assigneeforthe benefitof creditors, a
      court-appointed receiver, a custodian, or another official?
             No
      D     Yes

 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
        No
      D Yes. Fill in the details for each gift.
      Giftswitha total value of morethan$600                              Describethe gifts                                    Datesyou gave                        Value
       per person                                                                                                              the gifts
       Person to Whom You Gave the Gift and
       Address:


Official Form 107                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 3
Software Copyright (c) 1996-2018 Best Case, LLC -www. bestcase. com                                                                                     Best Case Bankruptcy

           Case 2:18-bk-12528-MCW                                Doc 12 Filed 10/15/18 Entered 10/16/18 09:38:22                                         Desc
                                                                Main Document    Page 26 of 32
 Debtor 1      STEPHENA. DIXON                                                                               Case number viknown)



14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600to any charity?
             No
      D      Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                 Describe what you contributed                            Dates
                                                                                                                               Dates you                        Value
       more than $600                                                                                                          contributed
       Charity's Name
       Address (Number, Street,City, StateandZIPCode)

 Part; 6:     List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
      or gambling?

             No
      D      Yes. Fill in the details.
       Describe the property you lost and                    Describe any insurance coverage for the loss                      Date of your       Value of property
       how the loss occurred                                                                                                   loss                            lost
                                                             Include the amount that insurance has paid. List pending
                                                             insurance claims on line 33 of Schedule A/B: Property.

 Part 7-      List Certain Pa merits or Transfers

16. Within 1 year beforeyou filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyoneyou
      consulted about seeking bankruptcy or preparing a bankruptcy petition?
      Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy

      D      No
            Yes. Fill in the details.

       Person WhoWas Paid                                             Description and value of any property                    Date payment              Amount of
       Address                                                        transferred                                              or transfer was              payment
       Email or website address                                                                                                made
       Person Who Made the Payment, if Not You
       SHERI A. BARRIOS                                               CASH                                                     10/08/2018                   $200.00
       723 W. POLK ST.
       Phoenix, AZ 85007
       sheridocprep@gmail. com


17    Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
      promised to help you deal with your creditors or to make payments to your creditors?
      Do not include any payment or transfer that you listed on line 16.

             No
      D      Yes. Fill in the details.
       Person WhoWas Paid                                             Description and value of any property                    Date payment              Amount of
       Address                                                        transferred                                              or transfer was              payment
                                                                                                                               made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
      transferred in the ordinary course of your business or financial affairs?
      Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
      include gifts and transfers that you have already listed on this statement.
           No
      D      Yes. Fill in the details.
       Person Who Received Transfer                                   Description and value of                   Describe any property or        Date transfer was
       Address                                                        property transferred                       payments received or debts      made
                                                                                                                 paid in exchange
       Person's relationship to you




Official Form 107                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 4

Software Copyright (c) 1996-2018 Best Case, LLC -www. bestcase. com                                                                                 Best Case Bankruptcy

            Case 2:18-bk-12528-MCW                              Doc 12 Filed 10/15/18 Entered 10/16/18 09:38:22                                     Desc
                                                               Main Document    Page 27 of 32
  Debtor 1        STEPHENA. DIXON                                                                                 Case number (ifKnown)



 19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
       beneficiary? (These are often called asset-protection devices.)
           No
       D      Yes. Fill in the details.
        Name of trust                                                       Description and value of the property transferred                  Date Transfer was
                                                                                                                                               made

  PartS:        List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

 20. Within 1 year beforeyou filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
       sold, moved, or transferred?
       Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
       houses, pension funds, cooperatives, associations, and other financial institutions.
              No
       D      Yes. Fill in the details.
        Name of Financial Institution and                               Last 4 digits of             Type of account or     Date account was        Last balance
        Address (Number,Street,City, StateandZIP                        account number               instrument             closed, sold,       before closing or
        Code)                                                                                                               moved. or                      transfer
                                                                                                                            transferred

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
       cash, or other valuables?


              No
       D     Yes. Fill in the details.
        Name of Financial Institution                                       Who else had access to it?            Describe the contents         Do you still
        Address (Number,Street,City, StateandZIPCode)                       Address (Number,Street, City,                                       have it?
                                                                            State andZIPCode)

22. Haveyou stored property in a storage unitor placeotherthan your homewithin 1 yearbeforeyoufiledfor bankruptcy?
             No
       D     Yes. Fill in the details.
        Name of Storage Facility                                            Who else has or had access            Describe the contents         Do you still
        Address (Number, Street,City,StateandZIPCode)                       to it?                                                              have it?
                                                                            Address (Number,Street,City,
                                                                            State and ZIP Code)

 Part 9:        Identi Prope           You Hold or Control for Someone Else

23. Doyou holdor control any property thatsomeoneelse owns? Includeany property you borrowedfrom, are storing for, or hold in trust
      for someone.


             No
       D     Yes. Fill in the details.
       Owner's Name                                                         Where is the property?                Describe the property                      Value
       Address (Number, Street, City, State and ZIPCode)                    (Number, Street, City, State andZIP
                                                                            Code)

 Part 10: Give Details About Environmental Information

Forthe purpose of Part 10, the following definitionsapply:

       Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      S/temeansany location,facility, or property asdefinedunderanyenvironmental law,whetheryou nowown, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardousmaterialmeans anythingan environmental lawdefinesas a hazardouswaste, hazardoussubstance,toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Reportall notices, releases,and proceedingsthatyou knowabout, regardless ofwhenthey occurred.



OfficialForm 107                                          Statementof FinancialAffairsfor IndividualsFilingfor Bankruptcy                                      pages
Software Copyright (c) 1996-2018 Best Case, LLC - twww. bestcase. com                                                                            Best Case Bankruptcy

           Case 2:18-bk-12528-MCW                                  Doc 12 Filed 10/15/18 Entered 10/16/18 09:38:22                                Desc
                                                                  Main Document    Page 28 of 32
 Debtor 1      STEPHENA. DIXON                                                                                   Case number {ifknown}



24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

             No
      D      Yes. Fill in the details.
       Name of site                                                   Governmental unit                             Environmental law, if you         Date of notice
       Address (Number, Street,City, StateandZIPCode)                 Address (Number, Street, City, State and      know it
                                                                      ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

             No
      D Yes. Fill in the details.
       Name of site                                                   Governmental unit                             Environmental law, if you         Date of hotice
       Address (Number, Street, City, State and ZIP Code)             Address (Number, Street, City, State and      know it
                                                                      ZIPCode)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

             No
      D     Yes. Fill in the details.
       Case Title                                                     Court or agency                            Nature of the case                   Status of the
       Case Number                                                    Name                                                                            case
                                                                      Address (Number, Street, City,
                                                                      Stateand ZIPCode)

 Part 11:     Give Details About Your Business or Connections to An Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
             D A sole proprietor orself-employed in a trade, profession, or otheractivity, eitherfull-time or part-time
             D A memberofa limited liabilitycompany (LLC)or limited liability partnership(LLP)
             D A partner in a partnership
             D An officer,director, or managingexecutiveofa corporation
             D An ownerofat least5%ofthevoting or equity securities ofa corporation
             No. None of the above applies. Go to Part 12.
      D Yes.Checkall thatapply aboveandfill inthe details belowforeach business.
       Business Name                                              Describe the nature of the business                Employer Identification number
       Address                                                                                                       Do not include Social Security number or ITIN.
       (Number, Street, City, StateandZIPCode)                    Name of accountant or bookkeeper
                                                                                                                     Dates business existed

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

            No
      D Yes. Fill in the details below.
       Name                                                       Date Issued
       Address
       (Number, Street, City, State and ZIP Code)




Official Form 107                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 6
Software Copyright (c) 1996-2018 Best Case, LLC -www. bestcasa. com                                                                                    Best Case Bankruptcy


          Case 2:18-bk-12528-MCW                                Doc 12 Filed 10/15/18 Entered 10/16/18 09:38:22                                        Desc
                                                               Main Document    Page 29 of 32
  Debtor 1       STEPHENA. DIXON                                                                               Case number (ifknown)



  Part 12: Si n Below

 I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
 are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
 with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
 18 U. C. §§ 152, 1341, 1519,      3571.


  STEPH           A. DIXO                                                   Signature of Debtor 2
  Signature of Debtor 1

  Date October 10, 2018                                                     Date

 Did you attach additional pagesto Your Statement of FinancialAffairsfor IndividualsFilingfor Bankruptcy (Official Form 107)?
     No
 D Yes

 Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
 D No
    Yes. Nameof Person               SHERIA. BARRIOS                   Attachthe BankruptcyPetitionPreparer'sNotice, Declaration, andSignature(OfficialForm
 119).




Official Form 107                                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                               page 7
Software Copyright (c) 1996-2018 Best Case. LLC - www. bestcase. com                                                                           Best Case Bankruptcy


           Case 2:18-bk-12528-MCW                                 Doc 12 Filed 10/15/18 Entered 10/16/18 09:38:22                               Desc
                                                                 Main Document    Page 30 of 32
 Fill in this information to identify your case:

 Debtor 1                  STEPHENA. DIXON
                           First Name                        Middle Name                Last Name

 Debtor 2
 (Spouse if, filing)       First Name                        Middle Name                Last Name


 United States Bankruptcy Courtforthe:                 DISTRICTOFARIZONA

 Case number
 (if known)                                                                                                                       a Check if this is an
                                                                                                                                    amended filing



Official Form 108
Statement of Intention for Individuals Filin                                                        Under Chapter 7                                   12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
               whicheveris earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
               on the form

If two married people arefiling together in a joint case, both are equally responsiblefor supplying correct information. Both debtors must
               sign and date the form.

Be as complete and accurateas possible. If more space is needed, attach a separatesheetto this form. On the top of any additional pages,
              write your name and case number (if known).

 Part 1         List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral              What do you intend to do with the property that       Did you claim the property
                                                                           secures a debt?                                       as exempt on Schedule C?


    Creditor's         BAG HOME LOANS                                      D Surrenderthe property.                              D No
    name:                                                                  D Retain the property and redeem it.
                                                                           D Retainthe property and enter into a                    Yes
    Descriptionof 2707W. BUTLER DR. Phoenix,                                  Reaffirmation Agreement
    property              AZ 85051 Maricopa County                            Retain the property and [explain]:
    securing debt:                                                          WILLCONTINUETO MAKE PAYMENTS


    Creditor's         Bank of America.                                    D Surrenderthe property.                              D No
    name:                                                                  D Retainthe property and redeem it.
                                                                           D Retainthe property andenter into a                     Yes
    Description of 2707 W. BUTLER DR. Phoenix,                                ReafRrmationAgreement.
    property       AZ 85051 Maricopa County                                  Retain the property and [explain]:
    securing debt:                                                          WILLCONTINUE TO MAKE PAYMENTS

 Part 2: List Your Unexpired Personal Prope Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the informationbelow. Donot list real estate leases. Unexpiredleasesare leasesthatarestill in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U. S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                            Will the lease be assumed?



Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                     page 1
Software Copyright (c) 1996-2018 Best Case, LLC-www. bestcase. com                                                                            Best Case Bankruptcy




            Case 2:18-bk-12528-MCW                              Doc 12 Filed 10/15/18 Entered 10/16/18 09:38:22                               Desc
                                                               Main Document    Page 31 of 32
  Debtor 1      STEPHENA. DIXON                                                                         Case number (ifknown)


 Lessor's name:                                                                                                                 D No
 Description of leased
 Property:                                                                                                                      D Yes

 Lessor's name:                                                                                                                 D No
 Description of leased
 Property:                                                                                                                      D Yes

 Lessor's name:                                                                                                                 D No
 Description of leased
 Property:                                                                                                                      D Yes

 Lessor's name:                                                                                                                 D No
 Description of leased
 Property:                                                                                                                      D Yes

 Lessor's name:                                                                                                                 D No
 Description of leased
 Property:                                                                                                                      D Yes

 Lessor's name:                                                                                                                 D No
 Description of leased
 Property:                                                                                                                      D Yes

 Lessor's name:                                                                                                                 D No
 Description of leased
 Property:                                                                                                                      D Yes

 Part 3:     Si n Below


Under penalty of perjury, I declare that I have indicated my intention aboutany property of my estate that secures a debt and any personal
prope             '    ub'ect to an unexpired lease.


       STE HE . DIXON                                                                      ignature o     tor 2
       Signature o Debtor 1

       Date           October 10, 2018                                              Date




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                               page 2
Software Copyright (c) 1996-2018 Best Case, LLC-www. bestcase. com                                                                      Best Case Bankruptcy




           Case 2:18-bk-12528-MCW                               Doc 12 Filed 10/15/18 Entered 10/16/18 09:38:22                         Desc
                                                               Main Document    Page 32 of 32
